Thomas, J.
This is scire facias upon a recognizance taken under the St. of 1852, c. 322. By the 12th section of that statute it is provided, that whenever a default shall be had of any recognizance arising under this act, scire facias shall be issued, returnable at the next term, and the same shall not be continued unless for good cause satisfactory to the court. Not having been, brought at the next term after default, it could not be afterwards brought, and the motion to dismiss should have been allowed. See Commonwealth v. Thompson, 2 Gray, 82.

Exceptions sustained.